Citation Nr: 1401539	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriasis.

3.  Entitlement to service connection for psoriasis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A video conference hearing was held before the undersigned in April 2013.  The transcript is of record.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As the Veteran has reported that he has received treatment for depression the Board has recharacterized issue as indicated above.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim to reopen a claim of entitlement to service connection for psoriasis in a November 2005 rating decision; the Veteran was properly informed of the adverse decision and his appellate rights in a November 2005 letter, and he did not timely appeal this action.

2.  The evidence received since the November 2005 RO decision is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying a claim to reopen a claim for service connection for psoriasis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the November 2005 denial of entitlement to service connection for psoriasis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the claim of entitlement to service connection for psoriasis, to include as due to exposure to herbicides.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Application to Reopen

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013).  In order to reopen a claim "new and material evidence" must be added to the record.  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" in 38 C.F.R. § 3.156 is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

The Veteran's prior application to reopen a claim of entitlement to service connection for psoriasis was denied in a RO rating decision dated in November 2005.  It was noted that the Veteran contended that he had porphyria cutanea tarda related to exposure to herbicides in service.  The rating decision indicates that the basis of the denial was that porphyria cutanea tarda did not become manifest to a compensable degree within one year after the Veteran's last exposure to herbicides and there was no evidence that psoriasis was incurred in or aggravated by service.

The relevant evidence before VA at the time of the prior final decision in November 2005 consisted of VA treatment records; the report of a VA general medical examination, including photographs, dated in January 2005; treatment records from Commonwealth Family Practice; lay statements of his spouse; and service treatment records.

The Veteran filed this application to reopen in March 2010.  Subsequent to the November 2005 decision the Veteran underwent a VA Agent Orange Registry Exam in May 2010.  The examiner noted in the impression:

Possible that the skin problem had/has a component of chloracne, at least in the early stages, although the majority of skin and nail problems appear psoriatic.

The assessment was possible chloracne associated with Agent Orange evident at this time.

The Veteran was afforded a VA skin examination in February 2012.  The Veteran was noted to report that he initially had skin problems in the winter of 1974.  The Veteran's skin condition history from that point was discussed by the examiner.  The Veteran was diagnosed with psoriasis and the opinion was rendered that it was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that a review of the service treatment records did not yield a diagnosis of any skin condition and, therefore, the current diagnosis of psoriasis is less likely as not related to a skin condition in the military.

In July 2013 the Veteran submitted lay statements regarding his skin condition.  The Veteran's sister reported that she did not recall the Veteran having a skin condition prior to service but that when he returned from Vietnam he would wear long sleeve shirts to hide his skin problem.  Lay statements from friends of the Veteran who report that they knew him prior to service indicate that the Veteran did not have a skin condition prior to service but developed a skin condition approximately one year after return from Vietnam.  A statement by the Veteran's ex-wife (who reports that she was married to the Veteran prior to him being sent to Vietnam and after his return from Vietnam) indicates that the Veteran had a scalp condition that responded to treatment prior to 1969.  However, she reported that in the mid-1970's, after the Veteran's return from Vietnam, he developed hives over his entire body and his scaly skin condition spread over his entire body.  She stated that he sustained a severe sunburn in the late 1970's and that his legs turned black, but the scaly characteristics of the skin on his legs disappeared permanently.  She indicated that the Veteran's arms did not turn black, although they were burned.  She reported that the skin condition, which had never previously appeared on the Veteran's hands, now covered them.  

The evidence submitted subsequent to the November 2005 RO rating decision is new in that it was not of record at the time of the prior denial.  In addition, assuming the credibility of the evidence, the evidence provides an indication that the Veteran's skin condition may have been incurred in service.  In particular, the lay statements submitted by the Veteran indicating that his skin condition arose shortly after return from Vietnam and has persisted since indicate that his condition may have arisen in service.

Thus, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is new and material; therefore, the request to reopen the previously denied claim of entitlement to service connection for psoriasis is granted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim for service connection for psoriasis is reopened.



REMAND

Based upon the Veteran's reports of treatment for depression, the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD has been expanded to whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  The notice letter dated in April 2010 provided the Veteran with proper notice regarding reopening a claim of entitlement to service connection for PTSD, including information regarding the prior final denial in November 2005.  However, the letter did not discuss the prior final denial of the Veteran's claim of entitlement to service connection for major depression in March 2005.  As a result, corrective notice is required to prevent any prejudice to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The claims file reveals that the Veteran received treatment from VA; however, treatment records dated subsequent to October 2005, with the exception of a May 2010 Agent Orange Registry Exam record, have not been associated with the claims file.  In October 2005 it was reported that the Veteran would call to schedule his next appointment as needed.  However, a February 2012 VA examination reveals a notation of a July 2008 progress note.

In June 2013 the Veteran indicated that he received treatment at the Tucson Vet Center for PTSD and severe depression; however, records regarding this treatment have not been associated with the claims file.

At the hearing the Veteran reported that he received treatment for a skin disorder at Baylor University in 1996.  He indicated that these records were submitted to VA; however, review of the claims file does not reveal these records.  He also listed a number of additional post-service dermatological treatment providers in his 2004 claim.  Attempts must be made to obtain VA and private treatment records after obtaining adequate authorization.

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the remand seeks to obtain additional treatment records, after obtaining any additional records, return the claims file to the examiner who performed the skin examination in February 2012 for preparation of an addendum. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a notice letter as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, consistent with Kent, supra.  The notice letter should reflect the final denial for the claim of service connection for major depression in March 2005.  The notice letter should also identify the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.

2.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran, including records dated in May 1995 from the VA facility in Palo Alto, CA, and VA treatment records dated since October 2005.


3.  After securing any necessary authorization, attempt to obtain and associate with the claims file all records regarding the Veteran from:

(a) Tucson Vet Center; and 
(b) Baylor University, specifically records of treatment from December 1996 to May 1998 from the offices of Dr. Mentor, Baylor Psoriasis Center, 3600 Gaston Ave., Ste. #656 Wadley Tower, Dallas, TX  75246; and
(c) Dr. Harold Laski, Southside Primary Care, 3604 Southside Blvd., Jacksonville, FL  32216, dated in 1991; and
(d) Dr. Laura Brown, AFPA, San Antonio Ave., Dougla, AZ  85617 dated from June 2004; and
(e) Dr. Weyer, El Camino Real, Sierra Vista, AZ dated from August 2004.  

Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, return the claims file to the examiner who performed the February 2012 skin examination so that an addendum to the report may be prepared.  The addendum should address the question of whether the Veteran has a skin condition related to his active service, including the Veteran's exposure to herbicides in service.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination for evaluation of the nature and etiology of his claimed skin disorder.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case. 

Following a review of the claims folder and any other examination undertaken, the examiner or other VA examiner is asked to address the following question, providing a complete rationale for the opinion expressed: 

Is it at least as likely as not (50 percent or greater probability) that any current skin disorder originated in service or is otherwise attributable to the Veteran's military service or any event thereof, including exposure to herbicides in service?

In rendering the opinion the examiner is asked to address the lay statements regarding the Veteran's skin disorder.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the last (supplemental) statements of the case.  If the claims remain denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


